No. 1:19-bk-01035   Doc 206   Filed 07/22/20   Entered 07/22/20 13:47:01   Page 1 of 4




                                                      19 bk 1035

                  .                                  7
___________________________________




                                                              1




21


21




                                                                   21
                                                                              .




1




                                         1
No. 1:19-bk-01035    Doc 206      Filed 07/22/20   Entered 07/22/20 13:47:01   Page 2 of 4

                                                       .




                                           2


                                                                                        .




             —on June 19, 2020—




                                                                                        7




$92,983.26




2




                                               2
No. 1:19-bk-01035     Doc 206      Filed 07/22/20   Entered 07/22/20 13:47:01   Page 3 of 4




               upon
Vi
       d


                                   o


                           n. 21


                                                                            .




N.D. Ind. 2010) (quoting
                                              bk




                                                                                s proposal.




                                                             2.




                                              3
No. 1:19-bk-01035      Doc 206    Filed 07/22/20    Entered 07/22/20 13:47:01    Page 4 of 4



      ,          11248 DK, 2010 WL 3260131, at *4 (Bankr. D. Md. Aug. 18, 2010
                                                                          bounds of what is
                                                           .




                            h             issue    no




June 30, 2020.




                                              4
